DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5, 7-10, 17 and 19-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tseng et al. (US 2014/0155840, cited previously and hereinafter 'Tseng').
As to claim 1, Tseng discloses an applicator (10) for treating vaginal dryness (this merely refers to an intended use of the device, the examiner is interpreting the applicator 10 to be capable of treating vaginal dryness because it possesses the following structure and because it is capable of being soaked with a medical cream, such as medical cream 30 shown by Tseng), comprising: a. a hand-held body (11, 12) for applying a composition (medical cream 30) to the vaginal introitus and/or external vaginal tissues (see para 0008, 0009, 0023; though Tseng teaches applying its cream to an interior of the vagina, the Examiner maintains that the applicator of Tseng is capable of such function as claimed because its cream could be applied to the vaginal introitus and/or eternal vaginal tissues. In this case, the structure of Tseng does not differ from the claimed apparatus, and that the manner in which the claimed apparatus is intended to be used does not differentiate it from the prior art device), max and the ratio of the overall length L1 to the maximum width Wmax is from about 1:2 to about 5:1 (see annotated Fig. 1 of Tseng below, hereafter referred to as “Fig. A”, showing that the ratio of L1 to Wmax falls within a range from about 1:2 to about 5:1).

    PNG
    media_image1.png
    791
    936
    media_image1.png
    Greyscale


As to claim 2, Tseng discloses a system for treating vaginal dryness (this merely refers to an intended use of the device, the examiner is interpreting the applicator 10 to be capable of treating vaginal dryness because it possesses the following structure and because it is capable of being soaked with a medical cream, such as medical cream 30), comprising: a. an applicator (10) for treating though Tseng teaches applying its cream to an interior of the vagina, the Examiner maintains that the applicator of Tseng is capable of such function as claimed because its cream could be applied to the vaginal introitus and/or eternal vaginal tissues. In this case, the structure of Tseng does not differ from the claimed apparatus, and that the manner in which the claimed apparatus is intended to be used does not differentiate it from the prior art device), wherein the hand-held body comprises an insertion portion (inserting head member 12) having a rounded tip (1212) and a grippable portion (handle member 11; see para 0021, 0022), wherein the insertion portion is shaped and configured to hold the composition (Fig. 1, para 0023) and the composition has a viscosity of from about 2,000 cps to about 200,000 cps (the examiner notes that the composition in this instance is not positively recited, since the applicant seems to imply in their specification that compositions having a viscosity from about 2,000 cps to about 200,000 cps are “suitable for dispensing onto15 the [instant] applicator without dripping or runniness as the applicator is manipulated by a user prior to spreading the vaginal care composition about the vaginal introitus and/or external vaginal tissues”, the examiner is interpreting the shape and configuration of the instant applicator to be fully capable of holding a composition with a viscosity form about 2,000cps to about 200,000cps), wherein the applicator has an overall length L1 and a maximum width Wmax and the ratio of the overall length L1 to the maximum width Wmax is from about 1:2 to about 5:1 (see Fig. A, showing that the ratio of L1 to Wmax falls within a range from about 1:2 to about 5:1).

As to claim 5, Tseng discloses a kit (see para 0024; cream applying device 20 and cream applicator 10 for a medical kit) for treating vaginal dryness (this merely refers to an intended use of the device, the examiner is interpreting the following kit to be capable of treating vaginal dryness because it possesses the following structure and because the applicator 10 is capable of being soaked with a medical cream), comprising: 
a. a dispenser (cream applying device 20) storing a composition (cream 30; see para 0024); 
b. an applicator (10) comprising a hand-held body (11, 12) for applying the composition to the vaginal introitus and/or external vaginal tissues (see para 0008, 0009, 0023; though Tseng teaches applying its cream to an interior of the vagina, the Examiner maintains that the applicator of Tseng is capable of such function as claimed because its cream could be applied to the vaginal introitus and/or eternal vaginal tissues. In this case, the structure of Tseng does not differ from the claimed apparatus, and that the manner in which the claimed apparatus is intended to be used does not differentiate it from the prior art device), wherein the hand-held body comprises a rounded insertion portion (inserting head member 12) and a grippable portion (handle member 11) and wherein the applicator is separate from the dispenser (see at least para 0030; “The inserting head member 12 of the internal cream applicator 10 is arranged to detachably insert into the receiving cavity 213 through the applicator opening 212” indicating that the applicator 10 is separate from the dispenser 10), wherein the applicator has an overall length L1 and a maximum width Wmax and the ratio of the overall length L1 to the maximum width Wmax is from about 1:2 to about 5:1 (see Fig. A, showing that the ratio of L1 to Wmax falls within a range from about 1:2 to about 5:1).

As to claim 7, Tseng discloses the applicator according to claim 1 as described above. Since the claimed composition is only recited in claim 1 as part of an intended use of the applicator, and claim 7 also does not provide any positive recitation of the composition, the limitation of “wherein the composition is substantially free of an estrogen agent, a progesterone agent, or a combination thereof” merely further adds to the intended use limitation of claim 1. The examiner is therefore of the stance that Tseng, based on its disclosure of being for delivery of medical creams, would be fully capable of performing the claimed functional limitations of claim 7 with a composition that is substantially free of an estrogen agent, a progesterone agent, or a combination thereof.
As to claim 8, Tseng discloses the applicator according to claim 1 as described, and further wherein the hand-held body comprises a longitudinal axis, a proximal end, and a tip opposite the proximal end (see annotated Fig. 1 of Tseng below).

    PNG
    media_image2.png
    704
    681
    media_image2.png
    Greyscale

As to claim 10, Tseng discloses the applicator according to claim 1 as described above, and further wherein the hand-held body is non-electrical (the applicator 10 as shown by Tseng is devoid and/or substantially free of batteries and/or electrically powered elements (e.g. motors, lights, etc…)).
As to claim 17, Tseng discloses the applicator according to claim 8 as described above, and further wherein the applicator has a rotational symmetry about its longitudinal axis thru a rotation of 45°, 90°, 135°, 180°, 225°, 270°, 315° or 360° (see annotated Fig. 1 above and Figs. 1-3 showing the applicator 10 of Tseng having a rotationally symmetrical shape over all of the above angles).
As to claim 19, Tseng discloses the applicator according to claim 1 as described above. Since the claimed composition is only recited in claim 1 as part of an intended use of the applicator, and claim 19 also does not provide any positive recitation of the composition, the limitation of “wherein the composition comprises one or more oils selected from the group consisting of silicone oils and botanical oils” merely further adds to the intended use limitation of claim 1. The examiner is therefore of the stance that Tseng, based on its disclosure of being for delivery of medical creams, would be fully capable of performing the 
As to claim 20, Tseng discloses the applicator according to claim 19 as described above. Since the claimed composition is only recited in claim 1 and claim 19 as part of an intended use of the applicator, and claim 20 also does not provide any positive recitation of the composition, the limitation of “wherein the composition further comprises water in an amount greater than 60% by weight of the vaginal care composition and wherein the one or more oils are present in an amount less than 30% by weight of the vaginal care composition” merely further adds to the intended use limitations of claims 1 and 19. The examiner is therefore of the stance that Tseng, based on its disclosure of being for delivery of medical creams, would be fully capable of performing the claimed functional limitations of claim 20 with a composition that comprises water in an amount greater than 60% by weight of the vaginal care composition and wherein the one or more oils are present in an amount less than 30% by weight of the vaginal care composition.
As to claim 21, Tseng discloses the applicator according to claim 1 as described above. Since the claimed composition is only recited in claim 1 as part of an intended use of the applicator, and claim 21 also does not provide any positive recitation of the composition, the limitations of “wherein the composition is substantially free of one or more of the following: retinol, retinyl esters, retinaldehyde, peptides, ethanol, sunscreens, sensates, perfumes, pigments, and particulates having an average particle size greater than 125 microns” merely further adds to the intended use limitation of claim 1. The examiner is therefore of the stance that Tseng, based on its disclosure of being for delivery of medical creams, would be fully capable of performing the claimed functional limitations of claim 21 with a composition that is substantially free of one or more of the following: retinol, retinyl esters, retinaldehyde, peptides, ethanol, sunscreens, sensates, perfumes, pigments, and particulates having an average particle size greater than 125 microns.

The examiner notes that claims 1 and 9 can also be rejected in view of Tseng under the following interpretation:
though Tseng teaches applying its cream to an interior of the vagina, the Examiner maintains that the applicator of Tseng is capable of such function as claimed because its cream could be applied to the vaginal introitus and/or eternal vaginal tissues. In this case, the structure of Tseng does not differ from the claimed apparatus, and that the manner in which the claimed apparatus is intended to be used does not differentiate it from the prior art device), wherein the hand-held body comprises an insertion portion (see annotated Fig. 1 below) having a rounded tip (see annotated Fig. 1 below) and a grippable portion (handle member 11; see para 0021, 0022), wherein the applicator has an overall length L1 and a maximum width Wmax and the ratio of the overall length L1 to the maximum width Wmax is from about 1:2 to about 5:1 (see Fig. A, showing that the ratio of L1 to Wmax falls within a range from about 1:2 to about 5:1).

    PNG
    media_image3.png
    622
    594
    media_image3.png
    Greyscale

	As to claim 9, Tseng discloses the applicator according to claim 1 as described immediately above and further wherein the insertion portion is cone-shaped (see annotated Fig. 1 immediately above; the annotated insertion portion having a cone shape).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tseng in view of Shah et al. (non-Patent Literature published 2013, previously cited), hereinafter ‘Shah’.
As to claim 6, Tseng discloses the applicator according to claim 1 but is silent to wherein the hand-held body comprises a cross-linked silicone rubber. However Shah teaches that silicone rubber, including cross-linked silicone rubber is a material that has been widely used in various industries including medical (see abstract, “General Properties of Silicone Rubber” section beginning on page 359, as well as page 358 explaining methods of cross-linking, and “Medical Devices and Veterinary” section on page 362). It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to use a cross-linked silicone as a material for the hand-held body of Tseng. One would have been motivated to do so because of the various properties taught by Shah such as heat and cold resistance, high tear strength, high tensile strength, and being “pleasant to the touch with a  high-grade feel” (see “General Properties of Silicone Rubber” section beginning on page 359 of Shah). Furthermore it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. (In re Leshin, 125 USPQ 416)
As to claim 13, Tseng discloses the applicator according to claim 1 but is silent to wherein the hand-held body consists essentially of single material and wherein the single material is a cross-linked silicone rubber. However Shah teaches that silicone rubber, including cross-linked silicone rubber is a material that has been widely used in various industries including medical (see abstract, “General Properties of Silicone Rubber” section beginning on page 359, as well as page 358 explaining methods of cross-linking, and “Medical Devices and Veterinary” section on page 362). It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to use a cross-linked silicone, including essentially as the only material for the hand-held body of Tseng. One would have been motivated to do so because of the various properties taught by Shah such as heat and cold resistance, high tear strength, high tensile strength, and being “pleasant to the touch with a  high-grade feel” (see “General Properties of Silicone Rubber” section beginning on page 359 of Shah). Furthermore it has been held to be within the general skill of a worker in the art to In re Leshin, 125 USPQ 416).

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tseng in view of Sak (US 2002/0161313 A1, cited previously).
As to claim 11, Tseng discloses the applicator according to claim 1, but is silent to wherein the insertion portion further comprises a dosing indicator that delineates a dosing surface, wherein the dosing indicator is printed on the body, is in-molded with the body, or comprises a colored surface, a coating, text, a texture or a graphic applied to or integrally formed with the body.
Sak discloses a body (body of vaginal insertion tube 2) comprising an insertion portion (15) comprising a dosing indicator (position indicator 4) that delineates a dosing surface (outer surface of forward cylinder section 15), wherein the dosing indicator is in-molded with the body (see Figs. 1-3, para 0042; this paragraph also mentions how “[t]he insertion position indicator 4 may also include a surface depression, a step between the forward cylinder section and the rear cylinder section, or a variance in surface texture on the surface of the tube”).
It would have been obvious to one having ordinary skill in the art to modify Tseng in view of Sak such that the insertion portion further comprises a dosing indicator that delineates a dosing surface, and wherein the dosing indicator is in-molded with the body (or comprises a texture applied to the body) as taught by Sak. One would have been motivated to do so in order to provide a means for easily and reliably determining an appropriate depth to insert the insertion portion (see Figs. 1-3, para 0042 of Sak).

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tseng in view of Sanders et al. (US 2006/0079924 A1, cited previously and hereinafter 'Sanders').
As to claim 12, Tseng discloses the applicator according to claim 1 as described above, but is silent to wherein the grippable portion comprises a texture.
Sanders teaches wherein a grippable portion (34) comprises a texture (see Figs. 6A, 6B, para 0056 of Sanders).
.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tseng in view of Harmon et al. (US 2015/0148720 A1, cited previously and hereinafter 'Harmon').
As to claim 14, Tseng discloses the applicator according to claim 1 as described above, but is silent to wherein the applicator is not phallic shaped.
Harmon teaches “For some women, the use of phallic shaped vibrators can be controversial and/or is avoided for political, cultural or personal reasons.  In response, a variety of non-phallic shaped vibrators, which do not in any way resemble the penis, have been developed.  Typically, these non-phallic devices are in the form of eggs, wands, ellipses, curvilinear shapes and/or U-shaped configurations” (para 0013).
It would have been obvious to one having ordinary skill in the art to modify Tseng such that the applicator is not phallic shaped. One would have been motivated to do so so that a user may avoid use of a phallic-shaped object for political, cultural, and/or personal reasons (para 0013 of Harmon).

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tseng in view of Wurtz et al. (US 2006/0011666 A1, cited previously and hereinafter 'Wurtz').
As to claim 15, Tseng discloses the applicator according to claim 8 as described above, and further wherein a proximal end (top end of handle member 11 as seen in Fig. 1) comprises a substantially planar portion (see Fig. 1, top of handle member 11 being substantially planar).
Tseng however is silent to wherein the applicator stands upright when placed on a flat surface.
Wurtz discloses an applicator (pipette 10) and teaches “The reservoir 12 is advantageously shaped with a substantially flat or slightly concave bottom 20, which enables the pipette 10 to be placed in an upright position on a flat surface such as a table or counter.  The bottom 20 represents a considerable advantage to the user in that he/she can open the pipette 10 and place it down without fear that the contents of the pipette will spill out” (para 0030).
.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tseng in view of Barker (US 2007/0062517, cited previously).
As to claim 16, Tseng discloses the applicator of claim 8 as described above, but does not expressly recite wherein the center of mass of the applicator is located along its longitudinal axis, in the lower one half of the body, or both.
Barker however discloses a drug delivery system and teaches “Between uses, apparatus (12) rests on base (5) in an upright position.  Apparatus (12) possesses a low center of gravity so that it does not topple over easily, and it restores itself to an upright position when oriented within 15 degrees of an upright position and released on a horizontal surface.  The low center of gravity is an advantageous property during both device manufacture and patient use” (para 0051).
It would have been obvious to one having ordinary skill in the art to modify Wurtz in view of Barker before the effective filing date of the present invention such that a center of mass of Tseng is located in a lower one half of the body (as well as additionally provide a base to rest on) so that the applicator of Wurtz can rest in an upright position between uses and so that it does not topple over easily (see para 0051 of Barker).

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tseng in view of Richardson et al. (US 2009/0095304 A1, cited previously and hereinafter 'Richardson').
As to claim 18, Tseng discloses applicator according to claim 1 as described above, but does not expressly recite wherein the applicator body exhibits one or more of: Page 4 of 7Appl. No. 16/257,151Docket No. 15100MXAmdt. dated April 12, 2021Reply to Office Action mailed on 2-12-2021Customer No. 27752i) a Peak Force (Tip) from 
Richardson however discloses a vaginal pessary and teaches “The pessary device is constructed of bio-compatible, medical grade, non-latex silicone.  Medical grade silicone of approximately 50 durometer is currently under consideration, but note that this durometer may be subject to change for reasons of comfort, weight of the invention, and durability” (para 0011).
It would have been obvious to one having ordinary skill in the art to modify Tseng in view of Richardson before the effective filing date such that the material used to create the applicator of Tseng has an ideal durometer based on comfort, weight of the invention, and durability (the adjustment of the durometer thus resulting in a change in a Peak Force (tip) and/or a Peak Force (Lateral Surface) that makes the device still usable, but ideal in terms of comfort, weight of the invention, and durability). One would have been motivated to do so as a matter of routine optimization of the device. MPEP 2144.05 states “In order to properly support a rejection on the basis that an invention is the result of "routine optimization", the examiner must make findings of relevant facts, and present the underpinning reasoning in sufficient detail. The articulated rationale must include an explanation of why it would have been routine optimization to arrive at the claimed invention and why a person of ordinary skill in the art would have had a reasonable expectation of success to formulate the claimed range” – the fact that Richardson teaches adjustment of a durometer for a device for use in a user’s vagina means one having ordinary skill in the art would have been aware of the potential issues such as discomfort and furthermore could have expected at least a reasonable expectation of success of achieving an ideal durometer based at least on the exemplary value of 50 durometer that results in the applicator body having optimized values forPage 4 of 7Appl. No. 16/257,151Docket No. 15100MXAmdt. dated April 12, 2021Reply to Office Action mailed on 2-12-2021Customer No. 27752 a Peak Force (Tip), and/or a Peak Force (Lateral Surface).

Response to Arguments
Applicant’s arguments submitted 8/12/21 have been considered.
With regard to applicant’s arguments concerning the previous claim objections (pages 8-9 of Remarks), the examiner agrees that the amendments made by applicant have obviated the previous objections and they are thus withdrawn.
With regard to applicant’s arguments concerning the previous rejections under 35 U.S.C. 112(b) (pages 9-10 of Remarks), the examiner agrees that the applicant’s amendments have 
With regard to applicant’s arguments concerning the previous rejections under 35 U.SC. 102(a)(1) (pages 10-13 of Remarks), these arguments are not persuasive. The examiner disagrees that “Tseng does not teach or suggest an applicator having an overall length L1 and a maximum width Wmax, where the ratio of the overall length L1 of the applicator to the maximum width Wmax of the applicator is from about 1:2 to about 5:1”. As can be seen from annotated Fig. A above and as pointed out in the above rejections, the ratio of the overall length L1 of the applicator to the maximum width Wmax of the applicator of Tseng falls within the claimed range. Despite the fact that Tseng shows “a long and narrow applicator”, as the applicant points out, the dimensions of the applicator still fall within the claimed ratio. So, regardless of whether Tseng is arranged to “slightly insert into a vagina of a female user for evenly applying the medical cream . . .”, it still satisfies all of the limitations of each independent claim.
With regard to applicant’s arguments concerning the previous rejections under 35 U.S.C. 103 (pages 13-14 of Remarks), these arguments only refer back the applicant’s arguments concerning claim 1, and are thus non-persuasive for the reasons noted in the above paragraph.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James D Ponton whose telephone number is (571)272-1001.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 5712723383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/James D Ponton/Examiner, Art Unit 3783